By the Court.
Hilton, J., (orally).
(orally).1. We do not perceive how any effect can be given to tlie words written by the defendants in the body of the policy, except by construing them as a waiver of the condition requiring notice to be given to the company of any other insurance (within the sum specilied), and to have the same indorsed upon the policy. To say that it extended only to waiving notice of the insurance, and not to the condition requiring the indorsement, it seems to us *12would bo giving a strained and unnatural construction to the sentence, and such a one as the parties never contemplated.
We think its true meaning and intent to be that the insured might obtain further insurance without notice to the company, and without affecting their policy or their liability upon it, provided snch additional insurance did not exceed §1,500.
2. In connection with the fact that the company made out the policy, it appears that their surveyor had previously examined the premises throughout, and knew their character. If, therefore, there was any misdescription in the policy, it was their fault, and the insured should not be called upon to bear its consequences.
But there was no misdescription. The building was a five-story one, being that number of floors above the sidewalk, and it was so described in the policy. But, assuming that there was a misdescription, we think it would be a gross act of injustice to permit a company who, it is shown, prepared the policy of insurance after a careful examination of the insured premises by their own surveyor, and with a full knowledge of the nature of the risk, to avail itself of such an error of its own, by which the policy might be avoided.
3. The admissions of Wilcox may have been improperly admitted in evidence, and we rather incline to the opinion that they were ; but they worked no injury to the defendants, as the action was abundantly sustained without them. Rejecting them, therefore, as immaterial matter, in no way affecting the conclusion arrived at, it follows that the objection and. excep tian to their admission may be disregarded.
Judgment affirmed.